FILED
                                                                    United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                        Tenth Circuit

                             FOR THE TENTH CIRCUIT                        August 29, 2016
                         _________________________________
                                                                        Elisabeth A. Shumaker
                                                                            Clerk of Court
UNITED STATES OF AMERICA,

      Plaintiff - Appellee,

v.                                                         No. 16-8057
                                                (D.C. No. 2:13-CR-00235-SWS-1)
JONATHAN EARL OLAVESON,                                     (D. Wyo.)

      Defendant - Appellant.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before KELLY, HOLMES, and MORITZ, Circuit Judges.
                  _________________________________

      Jonathan Olaveson appeals the district court’s denial of his motion for relief

pursuant to a writ of coram nobis.1 But Olaveson remains in custody for the

conviction he attacks. And we have held that “a prisoner may not challenge a

sentence or conviction for which he is currently in custody through a writ of coram




      *
         After examining Olaveson’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist in the
determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The
case is therefore ordered submitted without oral argument. This order and judgment
is not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel, but it may be cited for its persuasive value. See
Fed. R. App. P. 32.1; 10th Cir. R. 32.1.
       1
         Because Olaveson proceeds pro se, we liberally construe his filings. But we
won’t act as his advocate. See Garrett v. Selby Connor Maddux & Janer, 425 F.3d 836,
840 (10th Cir. 2005).
nobis.” United States v. Torres, 282 F.3d 1241, 1245 (10th Cir. 2002). Thus, we

affirm the denial of his motion.

      We grant Olaveson’s motion to proceed in forma pauperis and remind him of

his obligation to continue making payments until the filing fee is paid in full. See 28

U.S.C. § 1915(b). But we deny Olaveson’s motion for default judgment based on the

government’s failure to file a response brief. See Fed. R. App. P. 31(c) (limiting

consequence of failing to file appellee brief to being excluded from oral argument);

Dametz v. Romer, No. 93-1213, 1993 WL 495066, at *2 (10th Cir. Dec. 1, 1993)

(unpublished) (concluding appellee is “entitled to rest on the district court’s

disposition” without filing brief).


                                            Entered for the Court


                                            Nancy L. Moritz
                                            Circuit Judge




                                            2